In an article 78 proceeding to review the determination of the Commissioner of Motor Vehicles suspending petitioner’s license for fifteen days on the ground of persistent violation of traffic regulations (Vehicle and Traffic Law, § 71, subd. 3, par. [d]), it appeared that petitioner had violated speed regulations four times within four years, in addition to two other minor violations. Determination unanimously confirmed, with $50 costs and disbursements. Ho opinion. Present — Carswell, Acting P. J., Johnston, Adel, MacCrate and Schmidt, JJ.